PD-0599-15
                       PD-0599-15                         COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                          Transmitted 5/18/2015 3:51:14 PM
                                                            Accepted 5/19/2015 4:48:48 PM
                                                                            ABEL ACOSTA
                                                                                    CLERK
                        NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                 MARK TWAIN SIMPSON
                             Appellant

                                v.

                     THE STATE OF TEXAS
                             Appellee
________________________________________________________________

              FROM THE FIFTH COURT OF APPEALS
                  CAUSE NO.05-14-00618-CR

       ON APPEAL FROM CRIMINAL DISTRICT COURT NO. 4
                  DALLAS COUNTY, TEXAS
                TRIAL COURT NO. F-1356596-K
       THE HONORABLE DOMINIQUE COLLINS PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW




                                     BRUCE ANTON
                                     State Bar No. 01274700
                                     ba@sualaw.com
      May 19, 2015
                                     SORRELS, UDASHEN & ANTON
                                     2311 Cedar Springs, Suite 250
                                     Dallas, Texas 75201
                                     (214) 468-8100 (office)
                                     (214) 468-8104 (fax)


                                1
      COMES NOW, MARK TWAIN SIMPSON, Appellant herein, and moves

this court to issue an extension of time to file his petition for discretionary review,

and in support thereof would show the court as follows:

                                              I.

      The opinion of the Fifth Court of Appeals in cause no. 05-14-00618-CR,

affirming the conviction, was rendered on April 20, 2015.

                                             II.

      The number and style of the case in the District Court is No. F-1356596-K,

State of Texas v. Mark Twain Simpson.

                                            III.

      Appellant was convicted of robbery 2nd and sentenced to twenty five years’

imprisonment.

                                             IV.

      The present deadline for filing the petition for discretionary review is May

20, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                             VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for Writ of Certiorari in Licho Escamilla v. William
                    Stephens, in the Supreme Court of the United States.

             2.     Appellant’s Brief on Direct Appeal in Russell Donald Tindell,
                    II v. State of Texas, case no. 10-15-00016-CR in the Tenth
                    Court of Appeals of Texas.

             3.     Oral Argument in Cristal Paullett Richardson v. State of Texas,
                    case no. 05-14-00523-CR in the Fifth Court of Appeals of
                    Texas.

             4.     Jury Trial in Delvecchio Patrick v. State of Texas, case no. F-
                    1259295 in the 292nd Judicial District Court of Dallas County,
                    Texas.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until June 19, 2015.


                                              RESPECTFULLY SUBMITTED,


                                                /s/ BruceAnton
                                              BRUCE ANTON
                                              Texas State Bar No. 01274700

                                              SORRELS, UDASHEN & ANTON
                                              2311 Cedar Springs #250
                                              Dallas, Texas 75201
                                              (214) 468-8100
                                              (214) 468-8104 (fax)
                                              ba@sualaw.com

                                              ATTORNEY FOR APPELLANT




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                         CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 18th day of May, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4